COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:              01-21-00546-CV

Style:                       Fuel 2 Go, LLC, and D&R USA Enterprises, Inc., v. Mesa
Fortune, Inc., d/b/a Mesa Food Mart Inc. & SCF RC Funding IV LLC

Trial Court Case Number:               2021-51843

Trial Court:                          270th District Court of Harris County

Type of Motion:                       Objection to Mediation

Party Filing Motion:                  Appellee Mesa Fortune Inc., d/b/a Mesa Food Mart Inc.

      Appellee Mesa Fortune Inc., d/b/a Mesa Food Mart Inc. has objected to mediation.
The Court’s mediation order dated July 20, 2022 is withdrawn.


Judge's signature: /s/ Richard Hightower
                    Acting individually

Date: August 1, 2022


*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).